Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-9, and 13-14, 16-19 and 87-89 are pending.
Claims 1, 5-6, 10-11, and 15 are newly cancelled.
Claims 7, 13, and 14 are amended.
Claims 87-89 are new.  
Claims 7-9, and 13-14, 16-19 and 87-89 are examined on the merits. 

Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The two claims are duplicates because claim 7 is drawn to a transgenic plant comprising a recombinant DNA construct wherein the plant has an enhanced trait, claim 14 is drawn to a method for enhancing a trait in a plant comprising producing the transgenic plant of claim 7, finally claim 19 is drawn to a plant produced by the method of claim 14.  Therefore, claim 14 is drawn to a method of producing the plant of claim 7 and claim 17 is drawn to a plant produced by claim 14, this means that both claim 7 and 17 are drawn to transgenic plants produced by the method of claim 14.  


Response to Arguments - 35 USC § 112 Scope of Enablement-How to use
	Applicant’s cancellation of claims 1, 5-6, 10, and 15 on 02/02/2022 render the scope of enablement rejections against those claims moot and they are withdrawn.  Applicant’s amendment of claim 7 on 02/02/2022 overcomes the rejections of record against claims 7, 14, and 16-19.  

Response to Arguments - 35 USC § 102
	Applicant’s amendments filed 02/02/2022 overcome the rejections.  Applicant’s amendments necessitate new 35 USC 102 rejections.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 13-14, 16-19, and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danilevskaya, US 2005/0050590 A1, March 3, 2005.
With respect to claims 7-9, 13, and 89, Danilevskaya discloses a transgenic corn plant, transgenic maize callus cells, and the seed that produces the transgenic corn plant (Danilevskaya, Page 24, Paragraphs 0258-0259; Danilevskaya, Pages 24-25, Paragraphs 0258-0263; (Danilevskaya, Pages 17-18, Paragraph 0168)) comprising a recombinant DNA construct (Danilevskaya, Title Page, Abstract; Danilevskaya, Page 1, Column 2, Paragraph 0007), wherein the recombinant DNA construct comprises a polynucleotide sequence that encodes a polypeptide comprising an amino acid sequence with at least 94% identity to the amino acid sequence of SEQ ID NO: 53 (Seq ID NO: 4 of Danilevskaya shares 95.7% identity with SEQ ID NO: 53 of the instant application)(Danilevskaya, Page 8, Paragraph 0078) wherein the recombinant DNA construct further comprises a heterologous promoter functional in a plant cell and operatively linked to the polynucleotide (Danilevskaya, Page 1, Paragraph 0007; Danilevskaya, Page 13, Paragraph 0123) and wherein the plant has decreased days from planting to maturity when compared to a control plant (Danilevskaya, Page 1, Paragraphs 0004 and 0008).   
With respect to claims 14, 16-19, Danilevskaya discloses a method for enhancing a trait in a plant comprising producing (Danilevskaya, Page 14, Paragraph 0131; Danilevskaya, Page 17, Paragraph 0166) the transgenic plant of claim 7 (See above). Further, Danilevskaya discloses the method wherein the transgenic plant is produced by transforming a plant cell or tissue with the recombinant DNA construct (Danilevskaya, Page 24, Paragraph 0259), and regenerating or developing the transgenic plant from the plant cell or tissue comprising the recombinant DNA construct (Danilevskaya, Page 24, Paragraph 0259; Danilevskaya, Pages 24-25, Paragraphs 0261-0264) or by producing a progeny plant comprising the recombinant DNA construct by crossing the transgenic plant to produce a seed (Danilevskaya, Page 17, Paragraphs 0165-0166), growing the seed to produce a progeny plant, and selecting a progeny plant with the enhanced trait as compared to a control plant (Danilevskaya, Page 17, Paragraphs 0166-0168) or by site-directed integration of the recombinant DNA construct into the genome of a plant cell or tissue (Danilevskaya, Page 15, Paragraph 0134) using a donor template comprising the recombinant DNA construct (Danilevskaya, Page 15, Paragraph 0135), and regenerating or developing the transgenic plant from the plant cell of tissue comprising the recombinant DNA construct (Danilevskaya, Page 24, Paragraph 0259; Danilevskaya, Pages 24-25, Paragraphs 0261-0264).  Finally, Danilevskaya discloses a plant produced by the method of claim 14 (Danilevskaya, Title Page, Abstract; Danilevskaya, Page 1, Column 2, Paragraph 0007; Seq ID NO: 4 of Danilevskaya shares 95.7% identity with SEQ ID NO: 53 of the instant application)(Danilevskaya, Page 8, Paragraph 0078; Danilevskaya, Page 1, Paragraph 0007; Danilevskaya, Page 13, Paragraph 0123; Danilevskaya, Page 1, Paragraphs 0004 and 0008).

US-10-868-990A-4
Query Match 95.7%; Score 1077; DB 6; Length 228;
Best Local Similarity 94.7%;
Matches 216; Conservative 7; Mismatches 5; Indels 0; Gaps 0;
Qy 1   MARERREIKRIESAAARQVTFSKRRRGLFKKAEELSVLCDADVALIVFSSTGKLSQFASS 60
       ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db 1   MARERREIKRIESAAARQVTFSKRRRGLFKKAQELSVLCDADVALIVFSSTGKLSQFASS 60
Qy 61  SMNEIIDKYSTHSKNLGKAEQPSLDLNLEHSKYANLNEQLVEASLRLRQMRGEELEGLSV 120
       |||||||||:|||||||| ||||||||||||||||||||| |||||||||||||||||:|
Db 61  SMNEIIDKYNTHSKNLGKTEQPSLDLNLEHSKYANLNEQLAEASLRLRQMRGEELEGLNV 120
Qy 121 EELQQLEKNLESGLHRVLQTKDQQFLEQISDLEKKSTQLAEENRQLRNQVSHIPPVGKQS 180
       |||||||||||||||||||||||||||||:|||:||||||||| ||||||| ||| |||:
Db 121 EELQQLEKNLESGLHRVLQTKDQQFLEQINDLERKSTQLAEENMQLRNQVSQIPPAGKQA 180
Qy 181 VADTENVIAEDGQSSESVMTALHSGSSQDNDDGSDVSLKLGLPCVAWK 228
       ||||||||||:|||||||||||||||||||||||||||||||||||||
Db 181 VADTENVIAEEGQSSESVMTALHSGSSQDNDDGSDVSLKLGLPCVAWK 228
  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Danilevskaya, US 2005/0050590 A1, March 3, 2005 in view of Plesch, US 20140259212 A1, May 18, 2012.
With respect to claim 87, Danilevskaya teaches all of the limitations of claim 7 (See above).  Additionally Danilevskaya teaches SEQ ID NO: 1 of Danilevskaya that teaches a sequence having 92.1% identity to SEQ ID NO: 22 of the instant application.  
With respect to claim 87, Danilevskaya does not teach a nucleotide with 100% identity to SEQ ID NO: 22 of the instant application.
Plesch teaches many sequences which the ordinary artisan would have been able to access through a sequence search of publicly available databases, including SEQ ID NO: 108857 which has 100% identity to SEQ ID NO: 22 of the instant application and 92% identity to SEQ ID NO: 1 of Danilevskaya.  
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Danilevskaya to use the sequence of Plesch in order to provide a crop plant with shortened flowering time.  It would have been obvious to use the method of Danilevskaya using the sequence of Plesch because the sequence of Plesch shares 92% identity to SEQ ID NO: 1 of Danilevskaya, therefore it would have been obvious to substitute the sequence of Plesch for SEQ ID NO: 1 of Danilevskaya.  The ordinary artisan would have been motivated to combine the sequence of Plesch with the method of Danilevskaya because the method of Danilevskaya is drawn to crop improvement by targeting transcription factor sequences and therefore it would have been motivating to the ordinary artisan to try sequences sharing high sequence identity with those sequences in order to optimize growth of the target plants to decrease time to flowering while retaining yield characteristics.  Therefore claim 87 is rejected as being obvious under Danilevskaya in view of Plesch.  -




Query Match             100.0%;  Score 687;  DB 47;  Length 687;
  Best Local Similarity   100.0%;  
  Matches  687;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGAGGGAGCGACGGGAGATAAAGAGGATAGAGAGCGCGGCGGCGCGGCAGGTCACG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGAGGGAGCGACGGGAGATAAAGAGGATAGAGAGCGCGGCGGCGCGGCAGGTCACG 60

Qy         61 TTCTCCAAGCGCCGCCGCGGCCTCTTCAAGAAGGCTGAGGAGCTCTCCGTGCTGTGCGAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTCTCCAAGCGCCGCCGCGGCCTCTTCAAGAAGGCTGAGGAGCTCTCCGTGCTGTGCGAT 120

Qy        121 GCCGACGTCGCGCTCATCGTCTTCTCCTCCACGGGAAAGCTCTCCCAGTTCGCCAGCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCGACGTCGCGCTCATCGTCTTCTCCTCCACGGGAAAGCTCTCCCAGTTCGCCAGCTCC 180

Qy        181 AGTATGAATGAGATCATTGACAAGTACAGCACACATTCTAAAAACCTGGGGAAAGCAGAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGTATGAATGAGATCATTGACAAGTACAGCACACATTCTAAAAACCTGGGGAAAGCAGAA 240

Qy        241 CAGCCTTCACTTGACTTGAACTTAGAACATAGCAAATATGCAAATTTGAATGAGCAACTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CAGCCTTCACTTGACTTGAACTTAGAACATAGCAAATATGCAAATTTGAATGAGCAACTT 300

Qy        301 GTGGAAGCAAGCCTTCGACTCAGGCAGATGAGAGGTGAAGAACTTGAGGGATTGAGTGTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTGGAAGCAAGCCTTCGACTCAGGCAGATGAGAGGTGAAGAACTTGAGGGATTGAGTGTT 360

Qy        361 GAAGAACTCCAGCAATTGGAGAAGAATCTGGAATCTGGTCTGCATAGGGTGCTTCAAACA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GAAGAACTCCAGCAATTGGAGAAGAATCTGGAATCTGGTCTGCATAGGGTGCTTCAAACA 420

Qy        421 AAGGATCAACAATTCTTGGAACAGATCAGCGACCTCGAAAAAAAGAGTACACAACTGGCA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AAGGATCAACAATTCTTGGAACAGATCAGCGACCTCGAAAAAAAGAGTACACAACTGGCA 480

Qy        481 GAGGAGAACAGGCAACTGAGGAATCAAGTATCCCACATACCCCCAGTTGGCAAGCAATCA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GAGGAGAACAGGCAACTGAGGAATCAAGTATCCCACATACCCCCAGTTGGCAAGCAATCA 540

Qy        541 GTTGCTGATACTGAAAATGTTATCGCTGAAGATGGGCAATCCTCTGAATCAGTCATGACT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GTTGCTGATACTGAAAATGTTATCGCTGAAGATGGGCAATCCTCTGAATCAGTCATGACT 600

Qy        601 GCGTTGCATTCTGGGAGTTCACAGGATAATGATGATGGTTCGGATGTCTCTCTAAAATTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GCGTTGCATTCTGGGAGTTCACAGGATAATGATGATGGTTCGGATGTCTCTCTAAAATTA 660

Qy        661 GGGCTGCCTTGTGTTGCATGGAAGTGA 687
              |||||||||||||||||||||||||||
Db        661 GGGCTGCCTTGTGTTGCATGGAAGTGA 687

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Danilevskaya, US 2005/0050590 A1, March 3, 2005 in view of Coffin, WO 2010/075143 A1, July 1, 2010.
	With respect to claim 88, Danilevskaya teaches all of the limitations of claim 7 (See above).
	With respect to claim 88, Danilevskaya does not teach a nucleotide that encodes a polypeptide comprising the amino acid sequence of SEQ ID NO:53.
	With respect to claim 88, Coffin teaches SEQ ID NO: 705 which has 100% identity to SEQ ID NO: 53 of the instant application.  Additionally, Coffin teaches that SEQ ID NO: 705 is a homolog of SEQ ID NO: 147 (Coffin, Page 56, Lines 28-42) and that SEQ ID NO: 147 encodes a transcription factor that leads to enhanced osmotic stress tolerance and therefore increased water use efficiency (Coffin, Page 45, Lines 22-24) and improved early and late plant growth and development (Coffin, Page 49, Lines 8-9 and Table 11)(Coffin, Page 40, Lines 16-17 and Table 12).  
	At the time of filing it would have been obvious to use the sequence encoding SEQ ID NO: 705 of Coffin in the method of Danilevskaya in order to improve crop water use efficiency.  It would have been obvious to combine the two methods because the method of Danilevskaya is drawn to a method of crop improvement and the sequence of SEQ ID NO: 705 of Coffin is related to crop improvement peptides.  It would therefore have been motivating to the ordinary artisan to combine the sequence of Coffin with the method Danilevskaya to make crop plants showing improved water use efficiency and growth phenotypes which would be of agricultural and economic importance.  Therefore claim 88 is rejected as being obvious under Danilevskaya in view of Coffin.

Query Match             100.0%;  Score 1125;  DB 17;  Length 228;
  Best Local Similarity   100.0%;  
  Matches  228;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MARERREIKRIESAAARQVTFSKRRRGLFKKAEELSVLCDADVALIVFSSTGKLSQFASS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MARERREIKRIESAAARQVTFSKRRRGLFKKAEELSVLCDADVALIVFSSTGKLSQFASS 60

Qy         61 SMNEIIDKYSTHSKNLGKAEQPSLDLNLEHSKYANLNEQLVEASLRLRQMRGEELEGLSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SMNEIIDKYSTHSKNLGKAEQPSLDLNLEHSKYANLNEQLVEASLRLRQMRGEELEGLSV 120

Qy        121 EELQQLEKNLESGLHRVLQTKDQQFLEQISDLEKKSTQLAEENRQLRNQVSHIPPVGKQS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EELQQLEKNLESGLHRVLQTKDQQFLEQISDLEKKSTQLAEENRQLRNQVSHIPPVGKQS 180

Qy        181 VADTENVIAEDGQSSESVMTALHSGSSQDNDDGSDVSLKLGLPCVAWK 228
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VADTENVIAEDGQSSESVMTALHSGSSQDNDDGSDVSLKLGLPCVAWK 228


Conclusion
	All claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663     

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663